1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method including the steps “assaying said nucleic acids to determine genetic similarities between the pathogens” (see claim 1, line 4), “comparing the sequences” (see claim 6, line 2), and “building a cladogram” (see claim 13, line 2).  These judicial exceptions are not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions, because the other method steps recited in the claims are well-understood, routine, or conventional. 
	Analysis:
Step 1: Do the claims fall into a statutory category of invention?  Yes.  Claims 1-6, 8-11, and 13-15 are drawn to a method, i.e. process, which is one of the four statutory classes of invention.
Step 2A, Prong One: Do the claims recite an abstract idea, a law of nature, or a natural phenomenon?  Yes.  Claim 1, lines 4-5, recites “assaying said nucleic acids to determine genetic similarities between the pathogens”; claim 6 recites “comparing the sequences”; and claim 13 recites “building a cladogram”.  These limitations constitute abstract ideas, because mere data gathering for a comparison constitutes an abstract idea.  Further, determining, comparing, and building a cladogram, i.e. grouping, can be performed in the human mind, and again constitute abstract ideas.
Step 2A, Prong Two:  Do the claims recite additional elements that integrate the judicial exception into a practical application?  No.  The claims recite additional steps, i.e. obtaining a nucleic acid, separating the pathogens into at least two different groups, isolating at least one but not all pathogens, and generating antibodies for each isolated pathogen.  Each of these steps is recited at a high level of generality, and the step of obtaining a nucleic acid is merely part of a data gathering step.  Further, because the steps do not identify the genetic similarities with any specificity and do not require genetic similarity to any particular degree; and because the steps do not identify the representative characteristics with specificity and do not require the characteristics to be representative to any particular degree; the selection of pathogens for generating antibodies is essentially arbitrary.  Accordingly, the additional steps, either alone or in combination, are not deemed to integrate the recited judicial exceptions into a practical application.
Step 2(B): Do the claim(s) as a whole recite something significantly different than the judicial exception?  No.  The steps identified in Prong Two above are well understood, routine and conventional activities.  For example, Gerbi et al (U.S. Patent No. 6,913,889) teaches that there are standard procedures known in the art for the isolation of RNA from pathogens.  See column 15, lines 17-18.  Kizaki et al (U.S. Patent Application Publication 2003/0186412) teach that there are conventional methods of isolating DNA from microorganisms.  See paragraph [0051].  Bochner (U.S. Patent No. 6,136,554) teaches that there are conventional techniques for isolating a particular microorganism of interest away from other microorganisms.  See column 33, lines 43-51.  Greene et al (U.S. Patent Application Publication 2003/0144479) teach that there are routine methods to produce antibodies against a pathogen.  See paragraph [0102].  Scannon et al (U.S. Patent Application Publication 2010/0316651) teach that there are standard techniques known in the art for raising polyclonal antibodies using an adjuvant.  See paragraph [0132].  See also MPEP 2106.05(d), page 2100-76, column 2 (Rev. 10.2019, June 2020), summarizing court cases in which detecting DNA in a sample, analyzing DNA to provide sequence information, and amplifying and sequencing nucleic acid sequences, were found to be well-understood, routine, and conventional activity in the life science arts.  Assaying nucleic acids and generating antibodies to pathogens does not add something significantly different to the judicial exceptions.  More is required than “well-understood, routine, conventional activity already engaged in by the scientific community” to transform patent ineligible subject matter into patent eligible subject matter.  See Mayo, 132 S.Ct. at 1298, 1294. See also Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
	Accordingly, claims 1-6, 8-11, and 13-15 are considered to be directed to patent-ineligible subject matter.
4.	Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
	The rejection under 35 U.S.C. 101 is maintained for the reasons of record.  The administering step recited in claim 1 does not transform the patent ineligible subject matter into patent eligible subject matter, because the administering step is recited at a high level of generality, and because the administering step is well-understood, routine, and conventional.  The administering step is not particular, but rather is merely an instruction to apply the exception in a generic way.  See MPEP 2106.04(d)(2)(a).  Contrary to Classen Immunotherapeutics, Inc. v. Biogen IDEC, 659 F.3d 1057 (Fed. Cir. 2011), cited by Applicant, the administering step of the instant claimed method does not contain a specific immunization schedule.  The instant administering step is general, i.e. antibodies are generated from pathogens no differently than if they had not been assayed, separated, and isolated according to the previous claim steps.  When the evidence in favor of patent eligibility is weighed against the evidence in favor of patent ineligibility, the latter is deemed to preponderate. 
	The terminal disclaimer filed July 13, 2022 has been approved and overcomes the non-statutory double patenting rejections set forth in sections 6 and 7 of the Office action mailed April 13, 2022.
5.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 21, 2022